Title: To James Madison from Edward W. DuVal, 12 April 1815
From: DuVal, Edward W.
To: Madison, James


                    
                        Dear Sir,
                        Washington, 12. April, 1815.
                    
                    Having been informed at the State Department, that the Office of Secretary to the Mississippi Territory is now vacant, I respectfully beg leave to say, that, should no one better qualified present himself to your view, I would cheerfully accept of it. To enumerate the reasons which induce this suggestion, would be equally useless and obtrusive. In making it, indeed, I may be thought to have lost sight of my appropriate sphere; but of this, Sir, you are the best judge, and if I have, will excuse it. The capacity requisite to an adequate discharge of the duties of such an appointment may not be mine, but of the zeal with which the little I possess would be exerted to that end, you have, I hope, a sufficient pledge. With the Sincerest wishes for the health and happiness of yourself and family, I remain, With the highest respect & esteem, Your Ob: Servant.
                    
                        E: W: Du Val
                    
                    
                        PS. Very much to the Surprise of every body here, Mr. Litt: W: Tazewell, of Norfolk, is said to desire the appointment of Secy. to the Naval Board. Commo. Rodgers & Capt: Porter are present: Capt: Hull has been consulted on the Subject, & they intend to appoint Mr. Tazewell.
                    
                